Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 20, 2022 has been entered.  Claims 1, 9, 15 are amended.  Claims 5-6, 8, 13-14, 19-20 are canceled.  Currently, claims 1-4, 7, 9-12, 15-18 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed April 20, 2022, with respect to the rejection(s) of claim(s) 1-4, 7, 9-12, 15-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McGiboney et al. (US PG Pub 2012/0167385).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-12, 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 15 have been amended to recite, “wherein each of the plurality of conductive wires are multi-stranded conductive wires having a diameter of less than 150 microns or 0.45 French”.  The wording of this limitation is indefinite because two interpretations of this claim can be made.  The first interpretation being each of the plurality of conductive wires have a diameter of less than 150 microns or 0.45 French and are multi-stranded, and the second interpretation being each of the plurality of conductive wires are comprised of multi-stranded conductive wires, each strand of the multi-stranded conductive wires having a diameter of less than 150 microns or 0.45 French.  Despite this limitation being indefinite, the conversation with the application during the Interview dated April 12, 2022 gave guidance to the first interpretation being the intended limitation.  
Claims 2-4, 7, 10-12, 16-18 are rejected for being dependent on claims 1, 9 or 15 and failing to remedy the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US PG Pub 2016/0296749) in view of Shan et al. (US PG Pub 2016/0287862), Walsh et al. (US PG Pub 2011/0220408) and McGiboney et al. (US PG Pub 2012/0167385).
Regarding claims 1-4, 7, 9-12, 15-18, Farr et al. discloses an implantable lead comprising: a plurality of conductive wires 191-194 (fig. 7); and an electrical connector 50 comprising a plurality of first hypotubes 73-76, a plurality of second hypotubes 72 (fig. 2b) and a plurality of electrical contacts 64-66 on an outer surface of the electrical connector (fig. 2a), the electrical connector configured to be connected to an implantable medical device such as a cardiac stimulation device, defibrillation device and/or neuromodulation device via the plurality of electrical contacts (fig. 1a-b), wherein: a plurality of electrical connections are formed between the plurality of conductive wires and the electrical connector, wherein each electrical connection includes: an electrical connection between a conductive wire and the electrical connector is formed by connecting the first hypotube to the conductive wire ([0042], [0067]); an electrical connection between the first hypotube and the second hypotube ([0040]); and the second hypotube is electrically connected to an electrical contact ([0052]).  Farr et al. does not expressly disclose welding the first hypotube to the conductive wire and welding the first hypotube to the second hypotube.  Shan et al. teaches it is known in the art to electrically and mechanically connect a hypotube 304 to a conductor 302 via laser welding ([0096]).  Walsh et al. teaches it is known in the art to electrically connect two hypotubes 45, 82 via laser welding ([0074]; fig. 19-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr et al. to try welding the first hypotube with the conductive wire as taught by Shan et al. and try welding the first and second hypotubes as taught by Wash et al. as it is a known technique for electrically connecting a hypotube to a conductor and also for electrically connecting two hypotubes together, using such a technique to connect these components would not alter the operation of the device and the results of such a process would have been reasonably predictable.  Farr et al. discloses the possibility of the plurality of conductive wires being multi-stranded ([0003]) but does not expressly disclose wherein each of the plurality of conductive wires are multi-stranded conductive wires having a diameter of less than 150 microns or 0.45 French.  McGiboney et al. teaches an implantable lead with conductor wires 305 that are multi-stranded (“seven strands”) with an overall diameter of approximately 0.003 inches, equivalent to 76.2 microns ([0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr et al. to try using multi-stranded conductive wires of diameters less than 150 microns as taught by McGiboney et al. as it is a well-known conductor configuration and diameter size in the art of implantable lead bodies, and as a change of size is only involves routine skill in the art and such a change would not alter the operation of the device and the results of such a modification would have been reasonably predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792